
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 3712
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To make a technical correction in the Paul
		  Wellstone and Pete Domenici Mental Health Parity and Addiction Equity Act of
		  2008.
	
	
		1.Technical correction in mental health
			 parity effective dateSection
			 512(e)(2)(B) of the Paul Wellstone and Pete Domenici Mental Health Parity and
			 Addiction Equity Act of 2008 (subtitle B of title V of division C of Public Law
			 110–343) is amended by striking January 1, 2009 and inserting
			 January 1, 2010.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
